DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both bracket body (para. 0036) and tongue. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (U.S. No. 4,355,975 A). 

    PNG
    media_image1.png
    539
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    544
    media_image2.png
    Greyscale

In regards to claim 1, the embodiment of fig. 1 of Fujita discloses an orthodontic bracket system comprising a bracket body (2) comprising a base (5) configured for fitment on a teeth; a first plurality of wings (first plurality of wings in annotated fig. 1) configured on the base and extending in a gingival direction when the bracket body is assembled on the teeth (see annotated fig. 1) and a second plurality of wings (second plurality of wings in annotated fig. 1) configured on the base and extending in an occlusal direction when the bracket body is assembled on the teeth (see annotated fig. 1); a self-ligating cover (4) having: a first section (section 1 in annotated fig. 1) configured to clip on the first plurality of wings; a second section (section 2 in annotated fig. 1) configured to fit over the second plurality of wings; and a third section (section 3 in annotated fig. 1) having a substantially flat configuration and extending operatively between the first and the second sections, wherein the first section, the second section, and the third section integrally define a body of the self-ligating cover (see fig. 1).  
The embodiment of fig. 1 of Fujita fails to teach a bracket body comprising a slot defined operatively between the first plurality of wings and the second plurality of wings.
However, the embodiment of fig. 2 of Fujita teaches a bracket body comprising a slot (9) defined operatively between the first plurality of wings and the second plurality of wings.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 1 of Fujita to incorporate the teachings of the embodiment of fig. 2 of Fujita and provide a bracket body comprising a slot defined operatively between the first plurality of wings and the second plurality of wings. Doing so would allow for the accommodation of different sizes and shapes of archwires to be used with the bracket system.
In regards to claim 2, the embodiment of fig. 1 of Fujita teaches the invention substantially as claimed. The embodiment of fig. 1 of Fujita further teaches an orthodontic bracket system wherein each wing of the first plurality of wings (first plurality of wings in annotated fig. 1) has a dome shaped configuration (see fig. 1).  
In regards to claim 3, the embodiment of fig. 1 of Fujita teaches the invention substantially as claimed. The embodiment of fig. 1 of Fujita further teaches an orthodontic bracket system wherein the first section (section 1 in annotated fig. 1) of the self-ligating cover (4) includes a plurality of dome shaped protrusions (protrusions in annotated fig. 1) having a hollow configuration (see fig. 1), and wherein the configuration of the plurality of dome shaped protrusions is complementary to the configuration of the first plurality of wings (first plurality of wings in annotated fig. 1) for facilitating snug and secure fitment between the first plurality of wings and the first section of the self-ligating cover (col. 2 lines 31-34).
In regards to claim 4, the embodiment of fig. 1 of Fujita teaches the invention substantially as claimed. The embodiment of fig. 1 of Fujita further teaches an orthodontic bracket system wherein the first plurality of wings (first plurality of wings in annotated fig. 1) includes a pair of wings, and the first section (section 1 in annotated fig. 1) of the self-ligating cover includes a pair of dome shaped protrusions (protrusions in annotated fig. 1).  
In regards to claim 5, the embodiment of fig. 1 of Fujita teaches the invention substantially as claimed. The embodiment of fig. 1 of Fujita further teaches an orthodontic bracket system wherein each wing of the second plurality of wings (second plurality of wings in annotated fig. 1) includes an operative top surface (flat top in annotated fig. 1) having a substantially flat configuration, and an operative bottom surface (S-shaped bottom in annotated fig. 1) having a substantially S- shaped configuration.  
In regards to claim 6, the embodiment of fig. 1 of Fujita teaches the invention substantially as claimed. The embodiment of fig. 1 of Fujita further teaches an orthodontic bracket system wherein the second plurality of wings (second plurality of wings in annotated fig. 1) includes a pair of wings.  
In regards to claim 7, the embodiment of fig. 1 of Fujita teaches the invention substantially as claimed. The embodiment of fig. 1 of Fujita fails to teach an orthodontic bracket system wherein the second section of self-ligating cover has a substantially S-shaped configuration complementary to the configuration of the second plurality of wings for facilitating snug and secure fitment between the second plurality of wings and the second section of the self-ligating cover.
However, the embodiment of fig. 2 of Fujita teaches an orthodontic bracket system wherein the second section (section 2 in annotated fig. 2) of self-ligating cover (4) has a substantially S-shaped configuration (S-shaped section in annotated fig. 2) complementary to the configuration of the second plurality of wings (wings 2 in annotated fig. 2) for facilitating snug and secure fitment between the second plurality of wings and the second section of the self-ligating cover (see fig. 2).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 1 of Fujita to incorporate the teachings of the embodiment of fig. 2 of Fujita and provide an orthodontic bracket system wherein the second section of self-ligating cover has a substantially S-shaped configuration complementary to the configuration of the second plurality of wings for facilitating snug and secure fitment between the second plurality of wings and the second section of the self-ligating cover. Doing so would allow for the cover to grip more tightly to the bracket. 
In regards to claim 8, the embodiment of fig. 1 of Fujita teaches the invention substantially as claimed. The embodiment of fig. 1 of Fujita further teaches an orthodontic bracket system further comprising a groove (9, col. 2 lines 29-31) configured on the third section (section 3 in annotated fig. 1) of the self-ligating cover (4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772     

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772